Citation Nr: 0103946	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-18 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran was born in August 1922 and served on active duty 
from November 1942 to November 1945.  

By a rating decision of August 1968, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin granted the veteran nonservice-connected pension 
benefits effective in June of that year.  The non-service 
connected disabilities rated at that time by the RO were: 
Diabetes mellitus, rated 40 percent disabling; recurrent 
lumbosacral strain, rated 40 percent disabling; 
arteriosclerotic heart disease, rated 30 percent disabling; 
and pansinusitis, rated 10 percent disabling.  

By a rating decision of July 1983, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  
Reopening of the claim was requested in September 1998.  By a 
rating decision of March 1999, the RO found that new and 
material evidence had been presented to reopen the claim and 
granted service connection for PTSD, assigning a 30 percent 
disability rating.  In his appeal of that decision, the 
veteran also argued that the RO had information to rate his 
disability from 1983.  By a rating decision in January 2000, 
the RO denied entitlement to an effective date prior to 
September 17, 1997, for a grant of service connection for 
PTSD.  (In fact, the rating action noted that, per 38 C.F.R. 
§ 3.400, the September 17, 1997 was in error and the correct 
effective date was September 9, 1998.  However, because the 
assignment of an incorrect date was solely due to VA error, 
no corrective action was taken.)  No notice of disagreement 
with that decision has been received.  An appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. 7105; 38 C.F.R. 20.200 
(2000).  Since the veteran has not initiated an appeal on the 
issue of his entitlement to an earlier effect date for 
service connection for PTSD, that question is not before the 
Board.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal is of record.  

2.  The symptoms of occupational and social impairment 
attributable to the service-connected PTSD have not been 
productive of more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due primarily to irritability, tension, 
restlessness and chronic sleep impairment, but without any 
objective evidence of memory loss, decrease in concentration 
ability, or impaired judgment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the judgment of the Board that the veteran has been 
afforded every administrative consideration regarding 
development of his claim.  The veteran had both psychological 
testing and a compensation examination by a VA psychiatrist 
in December 1998, with both examiners having reviewed the 
veteran's claims folders.  The report of the examinations are 
full and complete and provide extensive information for 
rating purposes.  This evidence in conjunction with the 
private medical records and Vet Center reports reflects that 
all relevant facts have been properly developed.  


Factual Background

In a letter of August 1998, Michael J. Muller, Ph.D., the 
psychologist and team leader at a Vet Center, noted that the 
veteran had endured heavy combat during World War II.  Dr. 
Muller believed he had PTSD, but it was difficult to extract 
PTSD symptoms from him.  Dr. Muller was seeing the veteran as 
part of a World War II therapy group.  He furnished an 
undated intake assessment which set out the veteran's pre-
service and military history in considerable detail.  In 
setting out his post-service history it was noted that he had 
married for the second time in 1970. He was still married and 
there were no problems in the marriage.  He denied any 
significant legal problems, or any history of mental health 
counseling.  He reported occasional combat dreams, but slept 
5 to 6 hours per night and took naps during the day.  

Reports from the World War II combat group at the Vet Center 
reflect that the veteran attended regular group sessions 
through the late 1990's and that group members discussed 
problems regarding combat memories and guilt, and the 
physical problems they were encountering.  There are specific 
entries regarding the appellant, including an entry for May 
1998 when the veteran discussed some of his troubling combat 
nightmares.  

The veteran has been hospitalized by the VA on several 
occasions for physical problems.  In 1992 he was hospitalized 
primarily for genitourinary problems.  Other health problems 
noted at that time included arteriosclerotic cardiovascular 
disease, chronic obstructive pulmonary disease (COPD), 
insulin dependent diabetes mellitus, degenerative arthritis, 
peripheral neuropathy and peptic ulcer disease.  In March 
1994 and August 1995 he was hospitalized for exacerbations of 
his severe COPD.  Additional health problems noted included 
hypothyroidism and hearing loss.  In October 1995 he was 
hospitalized for a possible myocardial infarction.  In 
October 1998 he was again hospitalized by the VA for chronic 
obstructive pulmonary disease and arteriosclerotic 
cardiovascular disease.  The extensive records from these 
periods of hospitalization do not reflect any complaints, 
findings or treatment for any psychiatric symptoms.  

At the time of the veteran's psychological testing and 
psychiatric examination by the VA in December 1998, the 
veteran had been seen regularly at the Vet Center in a group 
setting with Dr. Muller, but he was not on any psychiatric 
medications, and he was not seeing a psychiatrist for 
treatment.  Following his return from service he worked at 
various jobs until he had two heart attacks and developed 
chronic obstructive pulmonary disease.  He and his second 
wife currently lived in an apartment for senior citizens.  He 
occasionally attended DAV or VFW meetings, but not very 
frequently.  His extensive physical problems including 
history of ulcer, insulin dependent diabetes, 
hypercholesterolemia, and hypertension were noted.  He had 
depressed feelings, but he denied suicidal preoccupations or 
tearfulness.  

On the mental status examination, the veteran appeared 
younger than his stated age.  He was pleasant, oriented, 
alert and cooperative.  His affect was appropriate.  His 
speech was normal in mechanics and content.  Associations 
were coherent and relevant.  The veteran reported sleep 
difficulties with nocturia once a night.  He had nightmares 
once a month.  There was no evidence of psychosis.  The 
veteran was concerned about his physical condition and the 
future.  He had intentionally lost a little weight.  The 
diagnosis was PTSD.  Psychosocial stressors were mild to 
moderate, involving mostly the veteran's health problems.  
The Global Assessment of Functioning (GAF) score was 
estimated to be 60.  

The psychological test report of the same month noted that he 
has been in receipt of nonservice-connected pension benefits 
since June 1968.  The once a month nightmares described by 
the veteran had persisted over the last year and were war-
related.  He was unable to describe flashbacks, however.  He 
became distressed and upset if something happened that 
reminded him of the war.  Noisy situations and war movies 
also disturbed him.  He had recollections of fellow soldiers 
and concern over what the whole thing had been about.  He 
stated that his initial marriage had terminated because his 
first wife could not stand his nervous condition.  His second 
marriage had lasted for thirty years, and was described as a 
good relationship.  He stated that he had been nervous since 
he was in the military and that this was manifested by 
irritability, tension, restlessness, and poor sleep.  The 
diagnosis was PTSD, chronic and now mild.  A GAF score of 60 
was reported.  

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Additionally, as considered by the RO in its rating actions, 
the Board observes that in a claim involving disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  The rating criteria provide that a 30 percent 
evaluation is warranted for occupational and social 
impairment which results in occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).  

A 50 percent disability rating is for application when there 
is occupational and social impairment which results in 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

In sum, numerous findings on psychiatric examination are 
normal or adequate.  Importantly, no memory or concentration 
problems or poor judgment have been reported.  The veteran is 
coping with a multitude of rather severe nonservice-connected 
physical problems for which pension benefits have been 
granted.  The veteran reports that he has not worked for 
years, but it is apparent that his nonservice-connected 
physical disabilities are predominant in precluding the 
veteran's employment.  Further, he is not currently taking 
psychotropic medications, and he is not receiving any 
psychiatric treatment except that provided in group therapy.  
His symptoms have never progressed to the point of reflecting 
the level of disability necessary for a 50 percent disability 
rating for PTSD, as set forth in the rating criteria.  The 
objective evidence reflects that the veteran's primary 
problems regarding employment involve nonservice-connected 
physical impairment rather than PTSD symptoms.  Although the 
veteran has dreams of combat, they now occur only once a 
month.  On examination, he was pleasant, oriented, alert and 
cooperative.  His affect was appropriate.  His speech was 
normal in mechanics and content.  Associations were coherent 
and relevant.  

The veteran's recorded GAF scores have also been considered.  
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness on a scale of 1-100.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV).  A GAF of 51-60 indicates moderate symptoms, or 
moderate difficulty in social, occupational or school 
functioning.  A GAF of 61-70 denotes some mild symptoms, or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  While a 
GAF score is not definitive of the rating to be assigned, the 
GAF assessments are consistent with, and reinforce the 
overall findings on evaluation of a mild to moderate 
psychiatric impairment.  

The above findings on the various psychiatric reports clearly 
establish that the veteran experiences some level of social 
and industrial impairment due to his PTSD.  However, it is 
clear that the nonservice-connected physical disorders are 
the predominant factors in his current social and industrial 
impairment.  

Under the applicable regulations, it is the judgment of the 
Board that the overall level of disability attributable 
solely to PTSD warrants no more than a 30 percent disability 
rating.  The weight of the evidence reflects no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks solely as 
the result of the service-connected PTSD.  The criteria for a 
higher disability rating have not been met or approximated, 
especially since there is clearly no showing of memory 
deficit or decrease in concentration ability or judgment as 
the result of the PTSD.  The veteran's arguments have been 
carefully considered, but the objective evidence is against a 
finding that the PTSD warranted more than a 30 percent 
disability rating for any applicable period.  

In view of the above, the Board finds that the evidence is 
clear and that the veteran's claim must be denied on the 
basis that the RO properly assigned and continued a 30 
percent disability evaluation for PTSD and no factual basis 
exists for changing that determination.  The evidence also 
contains no appropriate basis for assigning staged ratings 
under Fenderson v. West.  Id.  

The Board has considered whether the veteran's disability 
picture is so exceptional or unusual as to warrant a referral 
for evaluation on an extraschedular basis.  Here, the 
schedular rating criteria are completely appropriate for 
rating the disability and no higher rating is warranted at 
any time based on the objective evidence.  There is no 
evidence disclosing that the veteran's PTSD, alone, has 
resulted in an unusual disability picture, such as causing 
marked interference with employment or necessitating any 
period of hospitalization, let alone the frequent periods of 
hospitalization required for a referral under 38 C.F.R. § 
3.321(b)(1).  Shipwash v. 

Brown, 8 Vet.App. 218, 227 (1995).  Also, as the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for increased compensation, the 
reasonable doubt doctrine does not apply.  38 U.S.C.A. § 
5107.  


ORDER

A rating in excess of 30 percent for post-traumatic stress 
disorder is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

